DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-12 in application number 16/407,117.  Claims 5-12 are withdrawn.  Claims 1-4 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Remarks/Arguments
I.	Rejections of claims 1-4 under 35 U.S.C. 103
	In view of the amendments to independent claim 1, a new ground of rejection is presented and claims 1-4 stand rejected as obvious over GRASSADONIA, in view of LEE, and in further view of SHRIVASTAVA.
	Applicant argues to the combination of GRASSADONIA and SHRIVASTAVA as “the result of impermissible hindsight.”  This argument is not persuasive.  
	SHRIVASTAVA is cited for teaching that the payment service system of GRASSADONIA, which is associated with at least a host bank server, and one issuer server, will function the same if the payment service system is in communication with first and second digital wallet providers, of SHRIVASTAVA.  This is not a functional or structural modification of the server of GRASSADONIA but a substitution in the claimed method, such that the host bank and issuer systems the server communicates which are also digital wallet providers.  See SHRIVASTAVA at 0018 (“In particular, the virtual wallet 116 is associated with the issuer 108a and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108a (i.e., a first payment account) Likewise, the virtual wallet 118 is associated with the issuer 108b and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108b (i.e., a second payment account). As such, the issuers 108a-b may also be considered wallet providers herein.”).  
	Applicant further argues that the amendment to virtual account number should overcome the disclosure of GRASSADONIA to the tokenization of a payment account number.  This is not persuasive; embodiments of tokens or virtual card numbers outside the scope of the claims have no bearing on the claim interpretation.  Similarly, if the subject matter of paragraph 0028 of the Specification is to be read into the claims, it must be reflected in the claims.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190005491 A1 (hereinafter “GRASSADONIA”), in view of US 20140012749 A1 (hereinafter “LEE”), and further in view of US 20190095906 (hereinafter “SHRIVASTAVA”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim 1 GRASSADONIA discloses: A computer-implemented method comprising:
1.1		receiving, at a payment gateway server, first payment account information including a first payment account number from a first digital wallet provider as part of the verification process to add a first payment account to a first digital wallet account for a user;
[0027] As another example of a process affecting a payment-service-system database 107 that contains user information, the payment-service-system server 104 may receive a new card request from the client application executed by the client device 114, thereby prompting the payment-service-system server 104 to execute various processes for generating a new account for the user. The payment-service-system server 104 may retrieve a payment card number and store the payment card number into a user record of the payment-service-system database 107.
GRASSADONIA at 0027.
Claim Interpretation: The recitation to as part of the verification process to add a first payment account to a first digital wallet account for a user, describes only the intended use of the receiving step, and has no effect on the scope of the receiving step itself. 
1.2		generating, at the payment gateway server, a virtual account number;
In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
GRASSADONIA at 0027.
1.3		populating, at the payment gateway server, the first payment account information and the virtual account number into a data structure, wherein the data structure has fields that store the first payment account information and the virtual account number;
In such implementations, the payment-service-system server 104 may store the token into the payment-service-system database 107 records for the user, and may then exchange the token with various devices of the system 100 during operational processes, allowing the devices to communicate transaction data using the token instead of transmitting the payment card number “openly” over the various computing networks.
GRASSADONIA at 0027; GRASSADONIA at 0028 (“A payment-service-system server 104 can communicate transaction data to a core processor server 105, which may record the payment authorization and other transaction data into a system of record database 110”).
1.4		in response to populating the data structure, transmitting, at the payment gateway server, confirmation to the first digital wallet provider that the first payment account number has been added to the first digital wallet account;
The payment-service-system server 104 may prompt the user, via a client-side GUI presented on the client device 114, to activate the card. The activation request from the client device 114 may instruct the payment-service-system database 107 to update the activation status of the payment card number in the user profile or database account record to indicate the card has been activated, and thus the payment-service-system server 104 may authorize payment transactions satisfying any other criteria that might be verified by the payment-service-system server 104.
GRASSADONIA at 0028 (disclosing transmitting, by the “payment-service system 104,” a “prompt,” to the GUI of the device, requesting activation of the payment account number that has been added to the “database account record,” as described at 0027).
Claim Interpretation: This clause that the first payment account number has been added to the first digital wallet account is descriptive, only.  The step itself of adding the payment account number is not recited.
1.5		receiving, at the payment gateway server, a request from the user to conduct a cross-platform payment transfer transaction to a receiving party from the first digital wallet provider to a second digital wallet provider, 
[0012] FIG. 1 illustrates an embodiment of a system 100 that includes several servers that handle various steps in a computerized system for tracking debit and credit transactions. The example system 100 may comprise a plurality of entity systems associated and operated by various entities of the system 100, including a merchant, merchant-acquirer, issuer processor, payment-service system, host banking system working in collaboration with the payment-service system to provide user-oriented services, and core processor system.
GRASSDONIA at 0012 (disclosing the “host banking system” as the payment provider associated with the “payment service system,” and the “issuer” as associated with the first user, where a transaction occurs at the payment service system with hosting banking system).
[0037] Client devices 114 and 116 can communicate with one another to effect peer-to-peer (P2P) payment transactions between users. The client devices 114 and 116 can communicate with payment-service-system server 104 using payment requests, authentication requests, acceptance of payment requests, and confirmation of payments.
[0042] In the second process, the first user computing device can generate a payment request destined for the second user computing device in step 206. The payment request can comprise an amount, e.g., $150, a payor identifier, e.g., username or phone number, and a payee/recipient identifier, e.g., username or phone number. After generating the payment request, the first user computing device can transmit the payment request to the payment-service system, which receives it in step 208.
GRASSADONIA at [0037], Fig. 1 (disclosing the payment gateway server as the “payment service system server” where the first and second users operate client devices, the client devices executing software to communicate with the issuer payment server, i.e. digital wallet providers); at [0042] (disclosing the first user as generating the payment request). 
		wherein the user lacks an account with the second digital wallet provider, said receiving party having a digital wallet account with the second digital wallet provider and no affiliation with the first digital wallet provider;
[0042] [. . .] Receipt of a payment request by the payment-service-system server can trigger a process to associate the payment request with a payment card number or an account of the payor and with a payment card number or an account of the payee, as illustrated in step 210. As part of step 210, the payor may have a pre-established account with the payment-service system. If the payee also has a payment account associated with the payment-service system, then the payment can be automatically completed. However, if the payee does not have a pre-established account, the payment-service system can create an account for the recipient using already-known information about the payee, including a payment card number, a payment token, an account number, ID, and any other additional information about the user.
GRASSADONIA at [0042] (disclosing the payor user or receiving party payee, as not having a pre-established account with the payment service system, and the payment request triggering the creation of an account with the payment service system) (“[the server] associate[s] the payment request with a payment card number or an account of the payor and with a payment card number or an account of the payee.”).
Claim Interpretation: The limitation positively recites the function of receiving, as performed by the payment gateway server, in the claimed computer-implemented method.  The wherein clause following the receiving step only describes details of the recited user and a receiving party, and this description is outside the scope of the claimed method implemented by the payment gateway server.
1.6		matching, at the payment gateway server, the virtual account number with the first payment account number;
Receipt of a payment request by the payment-service-system server can trigger a process to associate the payment request with a payment card number or an account of the payor and with a payment card number or an account of the payee, as illustrated in step 210. 
GRASSADONIA at [0042] (matching is to associate the request with the payment account number); GRASSADONIA at [0027] (disclosing the virtual card number as a token generated to represent the payment card number) (“In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.”).
1.7		providing information of the payment account to the second digital wallet provider for transferring funds from the payment account of the user to the digital wallet account of the another party;
1.8		 in response to the virtual account number being matched to the first payment account number, providing information of the first payment account to the second digital wallet provider for transferring funds from the first payment account of the user to the digital wallet account of the receiving party; 
[0038] FIG. 2 illustrates a cross-functional flowchart of a process for securely establishing a payment account in a system including a first user computing device, a payment-service-system server, an issuer processor, and a second user computing device, wherein the first and second user computing devices correspond to two users, and steps 206-212 correspond to a P2P funds transfer between the two users. . . . Second, steps 206-212 illustrate a process for establishing a new account. These second steps solve a technical problem of creating a user payment account in real-time, in which the server generates a unique card number and transmits securely and instantly to an application executing on a user device such that the user may use the card number in a current or future payment transaction.
1.9		and receiving a confirmation at the payment gateway server in response to a completion of the transaction by the second digital wallet provider.
[0037] Client devices 114 and 116 can communicate with one another to effect peer-to-peer (P2P) payment transactions between users. The client devices 114 and 116 can communicate with payment-service-system server 104 using payment requests, authentication requests, acceptance of payment requests, and confirmation of payments. FIG. 2, described below, further elaborates on an example of how the two client devices can communicate to effect peer-to-peer payment requests and new account creation.
	GRASSADONIA discloses the server as payment service system facilitating the cross-platform transaction between the first and second user issuer accounts, where each user’s client device is a payor/payee from a different issuer provider, with no common account; the server implements steps for creating a payment token to register a user at a the payment service system to process the transaction between the different payment providers.
	However, GRASSADONIA does not explicitly disclose the user payment providers as first and second digital wallet providers, and the accounts as digital wallet accounts:
at 1.1 receiving . . . from a first digital wallet provider as part of the verification process to add a first payment account to a first digital wallet account for a user;
at 1.4 [transmitting confirmation] to the first digital wallet provider that [the first payment account number] has been added to the first digital wallet account;
at 1.5 [a transaction] to a receiving party from the first digital wallet provider to a second digital wallet provider; wherein the user lacks an account with the second digital wallet provider, said receiving party having a digital wallet account with the second digital wallet provider and no affiliation with the first digital wallet provider;
at 1.7 providing information of the payment account to the second digital wallet provider 
at 1.8 providing information of the first payment account to the second digital wallet provider
at 1.9 [. . .] a completion of the transaction by the second digital wallet provider.
	LEE discloses steps disclosed by GRASSADONIA between a server and first or second digital wallet accounts from a single digital wallet provider:
1.1		 receiving, at a payment gateway server, first payment account information including a first payment account number from a first digital wallet provider as part of the verification process to add a first payment account to a first digital wallet account for a user;
[0043] FIG. 2 shows an example processing flow of operations to implement at least portions of issuing a first electronic wallet 122 and to generate a corresponding first virtual account. The process in FIG. 2 may be implemented in system configuration 100 including server 110, first device 120 and bank server 140, as described with reference to FIG. 1.
[0044] Block 205 (Transmit Request to Issue First Electronic Wallet 122) may refer to first device 120 transmitting, to server 110 of a service provider, a request to issue first electronic wallet 122 to be hosted on first device 120. As referenced herein, the request to issue first electronic wallet 122 may be transmitted to server 110 by first device 120, as a text/SMS, email, or even voice message via an instance of an application downloaded from a virtual application market, such as the Apple.TM. App Store, the Google.TM. Google Play, etc. As set forth above, the request to issue first electronic wallet 122 may also include a request to generate a first virtual account corresponding to first electronic wallet 122.
[0045] As referenced herein, the request to issue first electronic wallet 122 may include at least one of an identifier, a remittance password, a transaction password or a virtual account password. 
[0051] Block 220 (Register Identifier and/or Password) may refer to server 110 registering the received identifier and/or at least one of the aforementioned password, such as the remittance password, the transaction password or the virtual account password, with respect to registered first electronic wallet 122. As set forth above, the identifier may include the end device identifier or the user identifier. Processing may proceed from block 220 to block 225.
LEE at 0043-45, 0051 (disclosing the sever 110, as the analogous payment server, receiving communication from a user with a first digital wallet to perform the recited verification process).
1.4		in response to populating the data structure, transmitting, at the payment gateway server, confirmation to the first digital wallet provider that the first payment account number has been added to the first digital wallet account;
[0056] Block 245 (Transmit Notification indicating Issue of First Electronic Wallet 122) may refer to server 110 transmitting a notification that first electronic wallet 122 has been issued to first device 120. Block 245 may refer to server 110 further transmitting a notification that the first virtual account has been generated with the notification that first electronic wallet 122 has been issued to first device 120. As referenced herein, the notification that the first virtual account has been generated may include the first account identifier of the first virtual account. In some embodiments, server 110 may transmit to first device 120 data regarding issued first electronic wallet 122 to activate the downloaded application as first electronic wallet 122. Processing may proceed from block 245 to block 250.
1.5		receiving, at the payment gateway server, a request from the user to conduct a cross-platform payment transfer transaction to a receiving party from the first digital wallet provider to a second digital wallet provider, 
		wherein the user lacks a an account with the second digital wallet provider, said receiving party having a digital wallet account with the second digital wallet provider and no affiliation with the first digital wallet provider;
[0122] Block 930 (Transmit Request to Remit Remittance Amount) may refer to server 110 transmitting, to bank server 140, a request to remit the remittance amount from a first virtual account corresponding to first electronic wallet 122 to a second virtual account corresponding to a second electronic wallet. As referenced herein, the request to remit may include the remittance amount, a first account identifier of the first virtual account, and/or a second account identifier of the second virtual account. Processing may proceed from block 930 to block 935.
[0098] Block 730 (Transmit Request to Issue Second Electronic Wallet) may refer to second device 130 transmitting, to server 110 of a service provider, a request to issue a second electronic wallet to be hosted on second device 130 if a second user wants to receive a deposited remittance amount into the second electronic wallet or a second virtual account corresponding to the second electronic wallet. [. . .]
[0099] Block 735 (Issue Second Electronic Wallet) may refer to server 110 issuing the requested second electronic wallet to second device 130. Further, with respect to the issued second electronic wallet, server 110 may transmit, to bank server 140, a request to generate the second virtual account; and receive, from bank server 140, a notification that the second virtual account has been generated with a second account identifier of the generated second virtual account. As referenced herein, the second electronic wallet may refer to an application that may be hosted and executed on second device 130 as first electronic wallet 122. In this case, server 110 may transmit to second device 130 a notification that the second electronic wallet has been issued and that the second virtual account has been generated. Processing may proceed from block 735 to block 740.
LEE at 0122 (disclosing the transaction from first to second digital wallets); LEE at 0098-99 (disclosing where the second user with second device has no existing affiliation with the electronic wallet provider).
1.6		 receiving, at the payment gateway server, the virtual account number from the first digital wallet provider;
[0152] Block 1160 (Transmit Request to Transfer Payment Amount from First Virtual Account to Store Account) may refer to server 110 transmitting, to bank server 140, a request to transfer the payment amount from the first virtual account to the store account. As referenced herein, the request to transfer may include an first account identifier of the first virtual account, the retrieved account identifier of the store account and the received payment amount. For example, first device 120 may retrieve a first account identifier of the first virtual account corresponding to first electronic wallet 122 by using the received first device identifier. Processing may proceed from block 1160 to block 1165.
[0191] Receiver 1510 may be further configured to receive a notification that a first virtual account has been generated with a first account identifier of the generated first virtual account from bank sever 140. Receiver 1510 may be further configured to receive, from bank server 140, a notification indicating completion of deposit or remittance of the remittance amount.
LEE at 0152, 0191 (further disclosing the steps of GRASSADONIA where the account identifier is analogous to the virtual account number).
1.7		matching, at the payment gateway server, the virtual account number with the first payment account number;
[0055] Block 240 (Match First Account Identifier to First Electronic Wallet 122) may refer to server 110 matching the received first account identifier of the generated first virtual account to issued first electronic wallet 122. Thus, server 110 may manage both first electronic wallet 122 and the first account identifier of the first virtual account together. For example, when server 110 receives from first device 120 a request including a remittance amount and an identifier of second device 130, server 110 may retrieve the first account identifier of the generated first virtual account. Further, server 110 may utilize the retrieved first account identifier of the first virtual account to generate a request to deposit the remittance amount or a request to remit the remittance amount. Processing may proceed from block 240 to block 245.
LEE at 0055 (further disclosing the analogous matching step for the first account identifier and first virtual account, with respect to the digital wallet provider).
1.8		 in response to the virtual account number being matched to the first payment account number, providing information of the first payment account to the second digital wallet provider for transferring funds from the first payment account of the user to the digital wallet account of the receiving party;
[0117] Block 905 (Transmit Request to Accept Remittance Amount) may refer to server 110 of a service provider transmitting a request to accept a remittance amount. That is, server 110 may transmit, to second device 130, a request for confirmation to accept the remittance amount. Processing may proceed from block 905 to block 910.
LEE at 0117 (further disclosing the receiving party, with respect to a digital wallet provider and digital wallet account).
1.9		 and receiving a confirmation at the payment gateway server in response to a completion of the transaction by the second digital wallet provider.
[0121] Block 925 (Transmit Notification indicating Approval) may refer to second device 130 transmitting, to server 110, a notification indicating approval of the request to accept the remittance amount. Processing may proceed from block 925 to block 930.
[0156] Block 1180 (Transmit Notification indicating Completion of Transfer) may refer to server 110 transmitting the received notification indicating the completion of the transfer with the current balance corresponding to first electronic wallet 122 independently managed by server 110
LEE at 0121, 0156 (disclosing the received confirmation for the completion of the transfer involving the digital wallet provider).
	GRASSADONIA discloses the payment service system for the cross-platform transaction between a first payor user device, and second receiving device, each of the first and second devices affiliated with first and second payment providers, respectively.  LEE discloses a digital wallet payment server, in communication with one or more bank servers, that conducts transactions between first and second devices, having first and second digital wallet accounts, where the second user device does not require a digital wallet account to accept the transaction and receive funds.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the server of GRASSADONIA to perform the steps of receiving, transmitting, and providing in communication with the digital wallet server of LEE, in place of the issuer server of GRASSADONIA.  This substitution would yield a predictable result because the server of LEE is a digital wallet provider server, which implements steps closely analogous to the digital wallet account and payment steps of GRASSADONIA, to the same ends of completing payments between first and second digital wallets.  Each of GRASSADONIA and LEE disclose a single server, in communication with issuer (or bank servers), to facilitate payment between digital wallet accounts, such that each of these steps can be performed to a predictable result in combination, the same as disclosed individually. 
	However, the combination of GRASSADONIA and LEE does not disclose where the two servers (devices or systems), recited as first digital wallet provider and second digital wallet provider, are distinct first and second payment providers.
	SHRIVASTAVA discloses issue payment providers—such as those in GRASSADONIA and LEE— that are distinct first and second digital wallet providers with applications running on the client devices of the first and second users:
[0018] Also in this exemplary embodiment, the communication device 114 includes two virtual wallets 116 and 118 (also referred to as electronic wallets, or e-wallet, etc.) (identified as wallet A and wallet B, respectively, in FIG. 1). Each of the virtual wallets 116 and 118 is provisioned with a payment account. In particular, the virtual wallet 116 is associated with the issuer 108a and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108a (i.e., a first payment account) Likewise, the virtual wallet 118 is associated with the issuer 108b and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108b (i.e., a second payment account). As such, the issuers 108a-b may also be considered wallet providers herein. . . . What's more, it should be appreciated that in still other embodiments the consumer 112 may include more than the two virtual wallets 116 and 118.
SHRIVASTAVA at 0018.
	GRASSADONIA discloses the payment service system for the cross-platform transaction between user client devices with distinct payment providers at a central server.  LEE discloses the digital wallet account creation and payment steps, as performed by a single, digital wallet payment server.  SHRIVASTAVA discloses the issuer payment service provider as a digital wallet provider.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment service system of GRASSADONIA such that the server receives and transmits to digital wallet servers, in place of issuer servers, and can perform the steps of LEE to a predictable result, in combination, the same as disclosed individually.

	Regarding claim(s) 2 GRASSADONIA discloses: the computerized-method of claim 1, wherein the virtual account number comprises 
2.1		a set of partial account data.
[0027] [. . .] The payment-service-system server 104 may retrieve a payment card number and store the payment card number into a user record of the payment-service-system database 107. In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
	GRASSADONIA discloses the payment service system with virtual account number generated by the tokenization of the payment card number (as opposed to the full account data), resulting in a token or virtual account number that “represents the payment card number,” and may be “an encoded representation of the payment card number”).
	Therefore claim 2 is rendered obvious by GRASSADONIA in view of LEE, and further in view of SHRIVASTAVA.

	Regarding claim(s) 3 GRASSADONIA discloses:
	The computerized-method of claim 2, wherein
3.1		the virtual account number is configured to be incomplete as compared to a standard account number.
[0027] [. . .] The payment-service-system server 104 may retrieve a payment card number and store the payment card number into a user record of the payment-service-system database 107. In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
	GRASSADONIA discloses the payment service system with token or virtual card number configured by a tokenization process and thus incomplete in comparison to a standard account number (“an encoded representation of the payment card number”).
	Therefore claim 3 is rendered obvious by GRASSADONIA in view of LEE, and further in view of SHRIVASTAVA.

	Regarding claim(s) 4 GRASSADONIA discloses:
	The computerized method of claim 2, wherein the - virtual account number lacks one of the following:
4.1		a card verification value (CVV);
4.2		and an expiration date and year information.
GRASSADONIA at 0027 (disclosing the cross-platform key as a token generated from the payment number only).
	GRASSADONIA discloses the payment service system with cross-platform key embodied as a token generated by an algorithm applied to the payment card number only, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment service system with user devices of GRASSADONIA to receive a payment request where the issuer is the digital wallet provider of SHRIVASTAVA, to arrive at the invention of the present claims.  Therefore claim 4 is rendered obvious by GRASSADONIA in view of LEE, and further in view of SHRIVASTAVA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BROCKMANN US 20170068952 A1 [0034] Tokens may be 16-digit numbers (e.g., like credit, debit, or other like account numbers), may be numbers that are less than 16-digits, or may contain a combination of numbers, symbols, letters, or the like, and be more than, less than, or equal to 16-characters. . . . [0039] FIGS. 1 through 3 illustrate a number of different ways that the user 2 may use one or more tokens in order to enter into a transaction, as well as how the parties associated with the transaction may process the transaction. FIG. 1, illustrates one embodiment of a token system process 1, wherein the token system process 1 is used in association with a tokenization service 50. The tokenization service 50 may be provided by a third-party institution, the user's financial institution, or another institution involved in a transaction payment process. . . . [0043] The merchant 10 submits the token (as well as any user account information not substituted by a token) and the transaction information for authorization along the normal processing channels (also described as processing rails), which are normally used to process a transaction made by the user 2 using a user account number. . . . [0045] Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments, the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and transaction information to the issuing financial institution 40 directly, or indirectly through the payment association networks 30.
RADU WO 2015134604 A1 [pg. 8, 10-20] Also shown in FIG. 2, and forming part of the payment system 200, are the payment network 1 10 and the issuer server computer 112 which were mentioned in the above description of FIG. 1. Operation of the payment system 200 does not necessarily require that the payment network 110 and the issuer server computer 1 12 be operated in other than a conventional manner, and thus the payment network 110 and the issuer server computer 1 12 may be constituted in a known manner; it should be noted though that in effect, and as will be seen, the WSP computer 208 may serve (among other roles) in the place of the acquirer computer 108 that was depicted in FIG. 1. Thus, and as described below, the payment network 1 10 may receive authorization requests from the WSP computer 208 as if (from the point of view of the payment network 110) the WSP computer 208 were an acquirer computer.
VASTENAVONDT US 20160019545 A1 [0070] [A] gateway processor 508 may act as an intermediary for a merchant 506 to be able to conduct payment transactions via a single communication channel and format with the gateway processor 508, without having to maintain relationships with multiple acquiring financial institutions 510 and payment processors and the hardware associated thereto.
GOYAL US 20180276656 A1 [0011] In general, and to introduce concepts of embodiments of this disclosure, a virtual payment account card may be issued instantaneously to a consumer upon approval of the consumer's application for a payment card account. The virtual payment account card issuance may be implemented by provisioning a payment token to or for access by the consumer's payment-enabled mobile device wallet application; alternatively the issuance may be implemented by provisioning of the payment token to a wallet service provider (WSP) that maintains the consumer's digital wallet. The payment card account application may be submitted via the consumer's WSP or directly to the account issuer.
KILLIAN US 20120011063 A1 [0035] FIG. 3 is a flowchart illustrating an embodiment of a virtual wallet account registration process 300. The consumer utilizes, for example, a mobile device to provide registration information required by a PSP payment service including a site-specific alias name and funding account payments credentials. In some embodiments, the consumer may be presented with a menu from which she can select certain options to be applied to her account, such as auto-load capabilities and parameters. In some embodiments, the registration information may be collected by a registration proxy server 202 (shown in FIG. 2) operated by a trusted agent, including but not limited to a virtual wallet server computer, a funding account issuer (for example, a bank website), or a funding account issuer agent. In FIG. 3, the virtual wallet server receives 302 the registration information and then generates 304 a payments authorization request message that includes the funding account PAN, and routes the payment authorization request message to a payments network 212 (see FIG. 2). In some embodiments, referring to FIG. 2, the payments network 212 routes the payment authorization request message to the funding account issuer 214 based on the funding account PAN. The funding account issuer 214 then validates the payment credentials, applies business rules, and makes the decision to approve or decline the payment authorization request. The funding account issuer sends a payment authorization response message, which is either an approval or a decline message, to the payments network 212, which routes the decision to the virtual wallet server 204. Referring again to FIG. 3, if in step 306 the payment authorization request is declined, then the virtual wallet server generates 308 a decline message and transmits 310 the decline message to the registration proxy server. Referring again to FIG. 2, in some embodiments, the decline message is transmitted from the registration proxy server 202 to the customer device 218 for display to the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685